Title: From Thomas Jefferson to Robert Selden Garnett, 14 February 1824
From: Jefferson, Thomas
To: Garnett, Robert Selden


Dear Sir
Monticello
Feb. 14. 24.
I have to thank you for the copy of Colo Taylor’s New views of the Constitution, and shall read them with the satisfaction and edification which I have ever derived from whatever he has written. but I fear it is the voice of one crying in the wilderness. those who formerly usurped the name of federalists, which in fact they never were, have now openly abandoned it, and are as openly marching, by the road of Construction, in a direct line to that Consolidation which was always their real object. they, almost to a man, are in possession of one branch of the government, and appear to be very strong in your’s. the three great questions of Amendment, now before you, will give the measure of their strength. I mean 1. the limitation of the term of Presidential service. 2. the placing the choice of President effectually in the hands of the people. 3. the giving to Congress the power of internal improvement, on condition that each state’s federal proportion of the monies so expended, shall be employed within the state. the friends of Consolidation would rather take these powers by construction than accept them by direct investiture from the states. yet, as to internal improvement particularly, there is probably not a state in the Union which would not grant the power, on the condition proposed, or which would grant it without that.The best general key for the solution of questions of power between our governments is the fact that ‘every foreign and federal power is given to the federal government, and, to the states, every power purely domestic.’ I recollect but one instance of controul vested in the federal, over the state authorities, in a matter purely domestic; which is that of metallic tenders. the Federal is, in truth, our foreign government which department alone is taken from the sovereignty of the separate states.The real friends of the Constitution in it’s federal form, if they wish to be immortal, should be attentive, by amendments, to make it keep pace, with the advance of the age, in science and experience. instead of this, the European governments have resisted reformation until the people, seeing no other resource, undertake it themselves, by force, their only weapon, and work it out thro’ blood, desolation and long continued anarchy. here it will be by large fragments breaking off, and refusing reunion, but on condition of amendment, or perhaps permanently. if I can see these three great amendments prevail I shall consider it as a renewed extension of the term of our lease, shall live in more confidence, and die in more hope. and I do trust that the republican mass, which Colo Taylor justly says is the real federal one, is still strong enough to carry these truly federo-republican amendments. with my prayers for that issue, accept my friendly & respectful salutations.